Citation Nr: 1616294	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial compensable rating prior to August 7, 2012 and an initial rating in excess of 10 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 
	

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

In a May 2013 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective August 7, 2012.  However, inasmuch as higher ratings are available for bilateral hearing loss and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after August 7, 2012 for bilateral hearing loss remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  

This matter was previously remanded in February 2013 for further development.  

The Board notes that, in addition to the paper claims file, there are separate paperless, electronic files associated with the appellant's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through February 2013.  A review of the documents in VBMS reveals a March 2016 Appellate Brief.  The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an initial compensable rating prior to August 7, 2012 and in excess of 10 percent thereafter for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Headaches are not shown to be causally or etiologically related to any disease, injury, or incident during service, to include an in-service head laceration injury, and migraine headaches did not manifest within one year of service discharge.  

3.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for erectile dysfunction have not been met.  §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  VA's Duties to Notify and Assist   

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a July 2008 letter, sent prior to the June 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2008 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Relevant to the duty to assist, the Veteran's service treatment records, personnel records, and post-service VA treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  

The Veteran was afforded a VA examination in June 2009 and May 2013 with respect to the issues decided herein.  While the Board previously determined that the June 2009 VA examination did not consider the full record relevant to the Veteran's headaches claim, the Board finds that the May 2013 VA examination is adequate to decide the issues on appeal as they are predicated on an interview with the Veteran, a review of the record, to include his in-service and post-service medical records, and an appropriate examination.  The Board finds that the conclusions reached by the VA examiners considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Moreover, the Board determines that the AOJ has substantially complied with the February 2013 remand directives.  Specifically, the February 2013 remand instructed the AOJ to obtain treatment records dated after August 2010 relevant to the claims on appeal and to afford the Veteran a VA examination for his erectile dysfunction and headaches to determine the current nature and etiology of his disabilities. The record reflects that all available VA treatment records through February 2013 were obtained.  The Veteran underwent VA examinations in May 2013 for his headaches and erectile dysfunction claims.  Therefore, the Board finds that the AOJ has substantially complied with the February 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  


As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient. 

Here, during the January 2013 hearing, the undersigned noted the issues on appeal and solicited testimony regarding the Veteran's claimed in-service treatments for venereal diseases and head injury, as well as the current nature of his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, as a result of the Veteran's testimony, the Board determined that further evidentiary development in the form of obtaining a VA examination as to the headaches and erectile dysfunction claims and etiology opinions was necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system to include migraine headaches, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while migraine headaches are considered chronic diseases and thus subject to presumptive service connection, there is no indication that the Veteran's headaches are classified as migraines.  Therefore, presumptive service connection based on a chronic disease is not for application in this case.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran seeks service connection for headaches, which he claims was incurred during his service, to include an in-service head laceration injury.  

The Veteran's June 1966 pre-enlistment examination indicates normal findings as to the head, face, neck and scalp.  The December 1967 STR notes a head injury after hitting head on a piece of iron that was protruding from bulkhead.  The treating physician noted that the Veteran received five sutures and that he had a 1/2 inch laceration "to the top of scalp."  The STRs are otherwise negative for treatments of residuals of the laceration or headaches.  The April 1969 separation examination indicates normal findings relevant to the headaches.  The April 1971 report of medical history indicates that the Veteran answered "no" as to whether he ever had, or currently has "frequent or severe headache" or "dizziness or fainting spells."  

Post-service treatment records reflect complaints of headaches beginning in December 2003.  An April 1997 CT scan of the sinuses reveals the following findings:  

Bone and soft tissue windows are provided in the axial plane.  There is deformity of the medical wall of the right orbit suggesting old trauma.  There is thickening  inferiority within the left maxillary sinus.  There is a roughly 2 cm polyp or cyst in the right maxillary sinus dependently.  The remainder of the paranasal sinuses is clear. 

Impression of an "[o]ld trauma to the right orbit medial wall" was noted as result of the CT scan.  Also noted was bilateral maxillary sinus disease.  

A December 2003 VA treatment record notes the Veteran's complaints of headaches.  

A September 2006 VA treatment record reflects the Veteran's complaints of "throbbing, lancating pain occurring intermittently on his R frontal/orbital region."  The treating physician noted that the pain did not radiate and that no nausea, vomiting, photophobia were associated with the reported headaches.  The treating physician also noted that the Veteran reported that the headaches occurred approximately once every few months and that the Veteran related the onset of his headaches to an in-service head trauma.  Also noted was previous sinus computerized tomography (CT) scan, which revealed "remote R orbital trauma, as well as a 2cm R maxillary sinus polyp."  Also noted were the Veteran's weekly cocaine use and daily tobacco use.  Assessment provided was chronic headaches, which was "likely related to chronic sinusitis."  The treating physician noted that he recommended the Veteran to stop smoking. 

A June 2007 VA treatment record reflects the Veteran's complaints of recurring headaches and "vague dizziness," as well as migranous stigmata.  The treating physician noted that the Veteran was currently prescribed to a thiazide diuretic.   The treating physician further noted that the Veteran reported "no past history of known migraine headaches."  

A June 2009 VA examination indicates that the Veteran reported that his headaches started since 1972 and that the headaches about three times a month, lasting for about an hour. The Veteran reported that his headaches were located in the frontal area, described as sharp, throbbing pain and relieved by over the counter medications.  The examiner diagnosed the Veteran with tension headaches and opined that the Veteran's headaches were not related to the laceration he suffered during his service in 1967.  As rationale, the examiner noted that the Veteran's headaches had their onset five years after the incident and that the Veteran's description of pain associated with his headaches did not "conform to the general description of post-traumatic headaches."  

At the January 2013 video-conference hearing, the Veteran testified that his headaches began in service.  

A May 2013 Disability Benefits Questionnaire (DBQ) report reflects that the Veteran was diagnosed with headaches in 2003.  As part of the Veteran's medical history, the examiner related that the Veteran has not had headaches for "about two years."  The examiner noted the Veteran's statement that he believed "he got headaches in the past when he did not take his blood pressure medications" and that the Veteran did not "get headaches as long as he [took] his blood pressure medication."  The Veteran reported that he was currently taking a blood pressure medication.  The Veteran reported that two years ago, his headaches causes pain "towards the back of his head," lasting about five minutes.  No nausea, vomiting, or other symptoms were associated with the reported head pain.  The examiner noted that the Veteran currently did not experience headache pain and that he did not experience non-headache symptoms associated with the headaches.  The examiner further noted that the Veteran did not experience migraine pain.  The examiner observed that the Veteran did not have any scars related to the headaches or treatment therefor, or other pertinent physical findings or complications related to the headaches.  Further, the examiner concluded that the headache condition did not impact the Veteran.  

Based on review of the records and interview with the Veteran, the examiner opined that hit was less likely than not that the Veteran's headaches were result of his military service.  As rationale, the examiner stated that while the Veteran had an in-service injury for which he received a laceration "to top of scalp," the examiner noted that the laceration was not deep and that he only received five sutures for the injury.  The examiner further reasoned that the STRs are negative for complaints of headaches and that the Veteran did not complain of headaches until 2003, which the examiner attributed to the Veterans "uncontrolled hypertension and was not compliant in taking his blood pressure medications."   While a previous CT scan found deformity of the medial wall of the right orbit, the examiner pointed that the scar from the Veteran's in-service head laceration was not in the same location as the finding of deformity seen on the CT scan.    

While the evidence of record shows that the Veteran has had a diagnosis of headaches during the pertinent appeal period, the probative evidence of record demonstrates that such disorder is not related to his service, to include an in-service head laceration injury. 

In this regard, the Board places great probative weight on the May 2013 DBQ examiner's opinion that the Veteran's headaches are less likely than not related to service, but rather caused by the Veteran's "uncontrolled hypertension" and his noncompliance with his physician's directions to take his blood pressure medications for his hypertension.  As per the February 2013 remand, the May 2013 DBQ examiner reviewed findings from the April 1997 CT scan, which were noted in the September 2006 VA treatment record.  The May 2013 DBQ examiner concluded that the noted "deformity of the medial wall of the right orbit" associated with the "2 cm polyp or cyst in the right maxillary sinus," was not in the same location as the Veteran's scar from the in-service head laceration injury, which was located "to top of scalp."  Furthermore, the examiner noted that there were no documented complaints or treatment for headaches until December 2003.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current headaches are not related to service, service connection is not warranted.  

In reaching such determination, the Board notes that the Veteran has generally contended on his behalf that his headaches are related to his service, to specifically include the December 1979 head laceration injury.    

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms, such as headaches.  As to the etiology of the headaches, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between headaches and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his headaches to have little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service headache symptoms and his current headaches.  In contrast, the May 2013 DBQ examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of his headaches. Therefore, the Board accords greater probative weight to the May 2013 DBQ examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that his headaches started during his service.  See January 2013 hearing transcript at 6.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran provided conflicting statements as to when his headaches began.  Specifically, while he contended that his headaches started in 1972 after his separation from his service, see September 2006 VA examination report, and the June 2007 VA treatment record documents the Veteran's report that he had "no past history of known migraine headaches."  Further, the Veteran reported during the May 2013 DBQ examination that his headaches were caused in the past "when he did not take his blood pressure medications," in direct contrast to the Veteran's previous assertion that his headaches were caused by his in-service head injury.  The Veteran further reported at the May 2013 DBQ examination that he did not "get headaches as long as he [took] his blood pressure medication."  Further,  such statements are inconsistent with the contemporaneous medical evidence.  Specifically, the April 1969 separation examination report indicates normal findings relevant to headaches.  The April 1971 report of medical history indicates that the Veteran reported "no" as to whether he ever had, or currently has "frequent or severe headache" or "dizziness or fainting spells."  Therefore, in light of these inconsistent statements and contemporaneous medical evidence, the Board finds the Veteran's statements regarding his in-service onset of headaches not to be credible.    

Therefore, the Board finds that the headache disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Erectile Dysfunction

The Veteran contends that his current erectile dysfunction is the result of his military service.  Specifically, he claims that he was treated for venereal diseases, to include gonorrhea, during his service and that his erectile dysfunction is the result of his in-service venereal diseases.  

The Veteran's June 1966 pre-enlistment examination indicates normal findings as to the genitourinary system.  The Veteran's July 1967 service treatment record (STR) indicates that the Veteran had an onset of a venereal disease, noting "[s]mear loaded with Gm neg cocci intra and extracelluar." The September 1967 STR indicates that the Veteran was diagnosed with acute urethritis due to gonococcus, which was treated with procaine penicillin.  The April 1968 STR indicates that the Veteran was diagnosed with urethritis and was treated for the condition with a full course of antibiotics.  April 1968, May 1968, and June 1968 STRs indicate that the Veteran was treated for urethral discharge and received a course of streptomycin as well as tetracycline.   The April 1969 separation examination indicates normal findings relevant to erectile dysfunction.  

A September 2006 VA treatment note reveals that the Veteran reported good libido, but that he had difficulty attaining and maintaining an erection.  Further, the treating physician noted the Veteran's report that the erectile dysfunction started in 2003 and that the disorder progressively worsened.  Also noted was the Veteran's inquiry as to whether his erectile dysfunction was related to in-service venereal diseases.   Also noted were the Veteran's weekly cocaine use and daily tobacco use.  The treating physician noted that as to erectile dysfunction, he had advised the Veteran of the "likely etiology" given the Veteran's "poorly controlled [hypertension], tobacco, cocaine use."  

At the January 2013 video-conference hearing, the Veteran testified that he was treated for venereal disease during his service, to include gonorrhea, and that while such diseases were treated, the erectile dysfunction was related to the treated venereal diseases during his service.  

A May 2013 Disability Benefits Questionnaire (DBQ) report notes that the Veteran was diagnosed with erectile dysfunction in 2003.   The examiner noted the Veteran's report that his erection dysfunction began in the 2000s and that he was currently sexually inactive.   The examiner noted that the Veteran had biological children with two different women during the 1970's.  The examiner noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation without medications but that the Veteran did not have retrograde ejaculation.  No history of chronic epididymitis or prostatitis was noted.  At the request of the Veteran, physical exam was not conducted at the time of the examination.   The examiner further found that the Veteran's erectile dysfunction did not impact his ability to work and remarked that the Veteran was unclear when providing his medical history, although the Veteran was noted to be oriented as to person, place, and day.  The examiner opined that it was not as likely as not that the erectile dysfunction was due to his service.  As rationale, the examiner noted that the Veteran did not have any complaints of erectile dysfunction during his service and that the erectile dysfunction was due to "[l]ibido, age, vascular (extensive tobacco use history," rather than the Veteran's in-service venereal diseases, for which the Veteran received appropriate antibiotic treatment.  Also noted was the Veteran's "extensive tobacco and polysubstance use history and continues [sic] to smoke."  Furthermore, the examiner reasoned that the Veteran did not report erectile dysfunction until 2003 and that the Veteran fathered two biological children in 1972 and 1977, who were conceived naturally.  Also noted was the Veteran's report that he did not have difficulty achieving and maintaining erection post-military until 2003.    

While the evidence of record shows that the Veteran has a diagnosis of erectile dysfunction, the probative evidence of record demonstrates that such disorder is not related to his service, to include treatments for venereal diseases during his service.  

In this regard, the Board places great probative weight on the May 2013 DBQ examiner's opinion that the Veteran's erectile dysfunction is less likely as not related to his service, to include treatments for venereal diseases, but rather due to "[l]ibido, age, vascular" problems, as well as "extensive tobacco use history" and "polysubstance use history."  Furthermore, the examiner pointed out that no conditions associated with erectile dysfunction were reported until 2003 and that post-service, the Veteran fathered two biological children through natural conception in 1972 and 1977.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current erectile dysfunction is not related to service, service connection is not warranted.  

In reaching such determination, the Board notes that the Veteran has generally contended on his behalf that his erectile dysfunction is related to his service, to specifically include the treated venereal diseases during his military service.   

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

The Veteran is credible to describe current symptoms, such as failure to achieve and maintain an erection.  As to the etiology of the erectile dysfunction, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between erectile dysfunction and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's statements regarding the etiology of his erectile dysfunction to have little probative value as he is not competent to opine on such complex medical questions. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). Additionally, the opinions of the VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service treatments for venereal diseases and his current erectile dysfunction.  In contrast, the May 2013 DBQ examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's treatments for venereal diseases during service and/or symptoms and the current nature of his erectile dysfunction.  Therefore, the Board accords greater probative weight to the May 2013 DBQ examiner's opinion. 

Therefore, the Board finds that the Veteran's erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for erectile dysfunction is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran underwent a VA audiological examination in August 2012.  During the January 2013 Board video-conference hearing, the Veteran indicated that his bilateral hearing loss symptoms may have worsened since the August 2012 VA examination.  While the August 2012 VA examiner indicated that there were no effects on the Veteran's usual daily activities, at the January 2013 video-conference hearing, the Veteran indicated that his hearing loss "caused problems in [his] daily living" such that he had difficulty hearing conversations with his friends and that he had to "have the TV up" due to his hearing loss.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected bilateral hearing loss.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

Furthermore, a review of the claims file shows that the most recent VA treatment records are dated in February 2013.  On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claims.  Thereafter, all identified records, to include those dated from February 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, schedule the Veteran to undergo a VA audiological examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test also should be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


